DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 7/1/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with attorney Justin G. Gilleland on 8/12/2021. 
The application has been amended as follows: Claims 11-16 and 18-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/6/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Swartz (US 3,268,152). Regarding claims 11 and 16, Swartz discloses a flexible container (col 3, II.54-58; 10 fig.10) comprising: a substantially planar container body comprising a first side and a second side (see sides of 46), wherein the container body is configured to rest in a first position (fig.10) and a second position (rolled position of 46 via flexibility property), wherein the container body in the first position is in a substantially planar shape (see fig.10), and wherein the container body in the second position is in a substantially tubular shape (rolled shape of 46 due to its flexibility); a port (58) disposed at the first side of the container body and substantially centered across a width of the container body (see fig.10) such that the port is configured to receive a nozzle (col 3, Il.46-48; col 4, Il.69-72; application of nozzle in filling the bag); and a check valve (48) disposed within the port and configured to allow material to flow into the container body and prevent the material from flowing out of the container body (col 4, Il.3-7), wherein the port and check valve are flush with the first side to allow planar stacking of the container body in the first position (col 1, ll. 28-45; and col 3, II.54-58). In combination with other claimed limitations, Swartz and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754